Exhibit 10.2

SECOND AMENDMENT

TO

GUARANTEE AND COLLATERAL AGREEMENT

SECOND AMENDMENT, dated October 18, 2012 (this “Second Amendment”), to that
certain Guarantee and Collateral Agreement, dated June 30, 2009 (as amended, the
“Collateral Agreement”), among Hill International, Inc., as borrower (the
“Borrower”) and as a grantor (“Grantor”), and each subsidiary of the Borrower
becoming a party to the Collateral Agreement (each a “Grantor” and together with
the Borrower, the “Grantors”), in favor of Bank of America, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
benefit of the Secured Parties (as defined in the Credit Agreement referenced
below).

W I T N E S S E T H

WHEREAS, the Borrower and the Administrative Agent and the lenders party thereto
(the “Lenders”) entered into that certain Credit Agreement, dated June 30, 2009
(as amended. the “Credit Agreement”) pursuant to which, among other things, the
Lenders provided revolving loans, letters of credit and swing line loans to the
Borrower;

WHEREAS, in connection with the Credit Agreement, the Borrower and the other
Grantors executed the Collateral Agreement pursuant to which, among other
things, the Borrower and the other Grantors granted in favor of the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in substantially all of their assets;

WHEREAS, the Borrower has requested that the Administrative Agent amend the
Collateral Agreement as set forth herein, and the Administrative Agent is
willing to do so, but only on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Terms defined in the Collateral Agreement and used herein shall, unless
otherwise indicated, have the meanings given to them in the Collateral
Agreement. Terms defined and used in this Second Amendment shall have the
meanings given to them in this Second Amendment.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENT

Section 2.1 Amendments to Existing Definitions. Section 1.2 of the Collateral
Agreement is hereby amended by modifying certain definitions contained therein
as follows:

“Investment Property” is hereby deleted in its entirety and replaced with:

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (limited so
that in no event shall any Grantor pledge hereunder (a) more than 65% of the
total outstanding voting Equity Interests of any CFC or (b) any Equity Interests
of non-wholly owned Domestic Subsidiaries whose Organization Documents (as
defined in the Credit Agreement) prohibit such pledge) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes and Pledged
Equity.

“Pledged Equity” is hereby deleted in its entirety and replaced with:

“Pledged Equity” means the Equity Interests listed on Schedule 4, together with
any other Equity Interests of any Person that may be issued or granted to, or
held by, any Grantor while this Agreement is in effect; provided that in no
event shall any Grantor pledge hereunder (i) more than 65% of the total
outstanding voting Equity Interests of any CFC or (ii) any Equity Interests of
non-wholly owned Domestic Subsidiaries whose Organization Documents (as defined
in the Credit Agreement) prohibit such pledge.

Section 2.2 Clause (d) of Section 4.6 is hereby deleted in its entirety and
replaced with:

(d) Schedule 4 lists all Investment Property (other than Cash Equivalents (as
defined in the Credit Agreement) to the extent that such Cash Equivalents
constitute Investment Property) owned by such Grantor.

Section 2.3 Schedule 4 to the Collateral Agreement is hereby deleted in its
entirety and replaced with the Schedule contained in Exhibit A hereto.

ARTICLE III

EFFECTIVE DATE

This Second Amendment shall become effective as of the date first written above
(the “Second Amendment Effective Date”) upon the receipt by the Administrative
Agent of counterparts of this Second Amendment duly executed and delivered by
the Borrower, the other Grantors and the Administrative Agent.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Continuing Effect of the Collateral Agreement. The Borrower, the
other Grantors and the Administrative Agent hereby acknowledge and agree that
the Collateral Agreement shall continue to be and shall remain unchanged and in
full force and effect in accordance with its terms, except as expressly modified
hereby, and is hereby in all respects ratified and confirmed. Any terms or
conditions contained in this Second Amendment shall control over any
inconsistent terms or conditions in the Collateral Agreement.



--------------------------------------------------------------------------------

Section 4.2 No Waiver. Nothing contained in this Second Amendment shall be
construed or interpreted or is interpreted or intended as a waiver of or any
limitation on any rights, powers, privileges or remedies that the Administrative
Agent or the Lenders have or may have under the Collateral Agreement or
applicable law on account of any Default or Event of Default or otherwise.

Section 4.3 Representations and Warranties. Borrower and the other Grantors
hereby represent and warrant as of the date hereof that, after giving effect to
this Second Amendment, all representations and warranties contained in the
Collateral Agreement are true and correct in all material respects with the same
effect as if made on and as of such date, except to the extent any of such
representations and warranties relate to a specific date, in which case such
representations and warranties shall be deemed true and correct on and as of
such date.

Section 4.4 Reaffirmation of Covenants. Borrower and the other Grantors hereby
expressly reaffirm each of the covenants made by them in the Collateral
Agreement.

Section 4.5 Reference to and Effect on the Loan Documents. On and after the date
hereof and the satisfaction of the conditions contained in Article III of this
Second Amendment, each reference in the Collateral Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
“Collateral Agreement”, and each reference in the other Loan Documents to “the
Collateral Documents”, “thereunder”, “thereof” or words of like import referring
to the Collateral Agreement, shall mean and be a reference to the Collateral
Agreement as amended hereby. For purposes of the Collateral Agreement, all of
the agreements of the Borrower and the other Grantors contained in this
Amendment shall be deemed to be, and shall be, agreements under the Collateral
Agreement.

Section 4.6 Counterparts. This Second Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts (which may include
counterparts delivered by facsimile transmission or electronic mail) and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Any executed counterpart delivered by facsimile transmission or
electronic mail shall be effective for all purposes hereof.

Section 4.7 GOVERNING LAW. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES TO FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective proper and duly authorized
agents as of the date first written above.

 

BORROWER: HILL INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer OTHER
GRANTORS: BOYKEN INTERNATIONAL, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman TRANSPORTATION CONSTRUCTION SERVICES,
INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TCM GROUP
By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

PCI GROUP, LLC By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer TRS
CONSULTANTS, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman HILL INTERNATIONAL REAL ESTATE, LLC
By:  

/s/ David L. Richter

Name:   David L. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL DEVELOPMENT, INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   Chairman and Chief Executive Officer HILL
INTERNATIONAL (PUERTO RICO), INC. By:  

/s/ Irvin E. Richter

Name:   Irvin E. Richter Title:   President



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

Name:  

Charlene Wright-Jones

Title:  

Vice President